Citation Nr: 1737320	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of aortobifemoral bypass surgery, to include heparin induced thrombosis and kidney infarct with chronic renal disease and anemia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in October 2015.  A transcript of this hearing is located in the electronic record.

In September 2016, the Board remanded the appeal for additional development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The evidence does not show that heparin induced thrombosis and kidney infarct which occurred following an October 2008 aortobifemoral bypass surgery resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical or surgical care in connection with the October 2008 aortobifemoral bypass surgery, or was the result of an event not reasonably foreseeable.





CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability, including heparin induced thrombosis and kidney infarct, after aortobifemoral bypass surgery, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In June 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In compliance with the June 2016 Board remand, VA opinions were obtained in June and September 2016.  Pertinent treatment records have been associated with the claims file, to include those relating to the October 2008 aortobifemoral bypass surgery and informed consent documents.  Additionally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Legal Principles and Analysis

Under 38 U.S.C.A. § 1151(a) (West 2014), compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Id.

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  See 38 C.F.R. § 3.361(b) (2016).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2016).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d) (2016).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases the Veteran's representative's, informed consent.  See 38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  See 38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R § 17.32.  See 38 C.F.R. § 3.361(d)(2).

The record reflects that the Veteran underwent aortobifemoral bypass surgery on October 16, 2008 through VA.  A preoperative statement of medical necessity states that he had a long-standing history of aortoiliac occlusive disease, underwent bilateral common iliac artery stent placement and presented with worsening claudication and had occlusion of his common iliac artery stents and depression in his ABIs.  Following the procedure, he was later discharged from VA on October 21, 2008.  On October 24, he returned to VA complaining of abdominal pain.  As his last reported bowel movement was three days prior, a physician prescribed an enema and he returned home.  On October 26, 2008, the Veteran presented to the emergency room complaining of diffuse abdominal pain that was sharp, dull and crampy.  Following evaluation, the assessment was kidney infarction and decreased platelet count with suspicion of heparin induced thrombosis.

The Veteran essentially contends that the residuals of the aortobifemoral bypass surgery, to include heparin induced thrombosis and kidney infarct with chronic renal disease and anemia, were the result of negligence on the part of VA medical professionals.  Alternatively, he contends that he was never informed of the risks involved in such a procedure and in particular the risks associated with heparin.

In June 2016, the Board remanded the appeal for a medical opinion.  In a September 2016 VA medical opinion, following a review of the claims file, a VA nurse practitioner checked a box indicating that "the claimed condition was less likely than not incurred in or cause by the claimed in-service injury, event or illness," but explained that after reviewing the medical records, she could see no evidence of carelessness, negligence, lack of proper skill, or error in judgment.  She observed that a physician's note stated, "This procedure has been discussed with the [patient] including risks and benefits including but not limited to [myocardial infarction], stroke, renal failure and death."  She reiterated that the Veteran's post-operative complications were less likely than not due to carelessness or neglect.

The RO subsequently requested an addendum opinion and in October 2016, the same VA examiner opined that it was less likely than not that the Veteran's renal disease and thrombocytopenia were due to the VA treatment, to include the prescribed heparin.  As to thrombocytopenia, she observed that the medical literature indicated that it is a deficiency of platelets in the blood and that a common cause is taking blood thinners and that the Veteran was on anticoagulation medication.  As to renal disease, she observed that although it can have many causes, two of those causes included diabetes and hypertension, both of which the Veteran had a long history.  The examiner also opined that, while uncommon, the medical literature revealed that about two to three percent of patients taking heparin develop heparin induced thrombocytopenia and therefore this was a reasonably foreseeable risk.  Moreover, given the severity of the Veteran's condition before the aortobifemoral bypass surgery, the Veteran would also have been at risk if he had not taken the medication and in such a case, one must weigh the risk and benefits of the medication.

In light of the above, the Board finds that the evidence is against the claim.  The record shows that following the October 2008 aortobifemoral bypass surgery, the Veteran developed kidney infarction and decreased platelet count which were suspected to have been related to heparin.  Whether these were caused by the bypass surgery is not clear given that the VA examiner observed that the blood thinners the Veteran had been taking are a common cause of thrombocytopenia, and that the Veteran had a long history of both hypertension and diabetes, both of which are known causes of renal failure.  Nevertheless, even assuming these may be considered additional disabilities, there is no indication that they were caused by carelessness, negligence, lack of proper skill, error in judgment, or any other similar instance of fault on the part of VA providing hospital care or surgical treatment to the Veteran, nor were they not reasonably foreseeable.

In this regard, the Board finds the VA opinions to be highly probative as to this question.  As shown above, the VA examiner found that after reviewing the medical records, there was no indication of carelessness, negligence, lack of proper skill, or error in judgment.  Although she checked a box applicable to the legal standard for establishing service connection, it is clear that the examiner did not consider the aortobifemoral bypass surgery procedure to have been conducted in a careless or negligent manner or that the medical professionals conducting the surgery lacked the skills necessary to complete such a procedure or that an error in judgment was made during the course of the procedure.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The examiner further indicated that renal failure and thrombocytopenia were both known risks of aortobifemoral bypass surgery and the administration of heparin.  As these opinions are consistent with the evidence of record and were provided by a VA medical professional following a thorough review of the claims file, consideration of the Veteran's specific contentions, reported history and symptoms, the Board affords it significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  There is no contrary opinion.

While the Veteran is competent to testify as to his experiences and symptoms, the Board does not find the Veteran's statements that he has additional disabilities as a result of VA treatment due to negligence or lack of proper care to be competent.  Although it is error to categorically reject a lay person as competent to provide a medical opinion, not all such questions are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether an opinion could be rendered based on personal observation are factors in determining whether a non-expert opinion or diagnosis is competent evidence.  In the instant case, the question of whether the Veteran has additional disability as a result of VA treatment due to negligence or lack of proper care is a complex question.  It is dependent upon medical training and an understanding of what kinds of decisions and actions constitute reasonable medical care.  Although the Veteran has generally alleged that the VA aortobifemoral bypass surgery was negligent and caused thrombosis and renal disease, there is no indication that he has the appropriate medical training to render such a judgment.  Therefore, the Board finds that the Veteran's statements that the aortobifemoral bypass surgery caused an additional disability resulting from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA not competent evidence.

Finally, thrombosis and renal disease were reasonably foreseeable consequences of aortobifemoral bypass surgery and there is no indication that the Veteran was not informed of these risks or did not consent to them as part of the surgery.  In this regard, an October 2008 VA preoperative note shows that the Veteran "understood the risks, including specifically myocardial infarction, pulmonary embolus, bleeding, infection, death, loss of limb, ischemia and bleeding and he was counseled at length with his family at the bedside and wished to proceed with the surgery."  An October 2008 consent form shows that the Veteran was informed that the procedure involved the patient being given "a substance that thins the blood (such as heparin)," and that known risks included renal failure, blood clots and there being no guarantee of return of normal blood supply.  The form reflects that the Veteran consented to the procedure because he signed it, attesting that he had been informed of, inter alia, "things that could go wrong."

For the foregoing reasons, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of aortobifemoral bypass surgery, to include heparin induced thrombosis and kidney infarct with chronic renal disease and anemia is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


